DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 11,394,922.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim of U.S. Patent No. 11,394,922, and independent claims of the present application share the following: a method of providing a service, the method comprising: transmitting at least one of a first video and a first sound obtained by a first terminal to at least one second terminal; detecting a specific event regarding the at least one of the first video and the first sound; responsive to the detecting of the specific event, inspecting whether an inappropriate element is included in the first video or the first sound, by using a classification model; and responsive to the detecting of the specific event, stopping the transmitting of the first video or the first sound during the inspecting.    

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al (Patent No.: US 7,564,476; hereinafter Coughlan) in view of Bliss et al (Patent No.: US 10,127,195; hereinafter Bliss)
               Consider claims 1, 12, and 13, Coughlan clearly shows and discloses a non-transitory computer-readable recording medium, a server, and a method of providing a service, the method comprising: transmitting at least one of a first video and a first sound obtained by a first terminal to at least one second terminal (the video telecommunications system 100 comprises a first participant 104, an audio transceiver 108, which includes a speaker 109 and a microphone 110, first and second video displays 112 and 140, and a camera 116. The video telecommunications system 100 allows the first participant 104 to communicate both audibly and visibly with a second participant at a remote location) (col. 3, lines 40-50); detecting a specific event regarding the at least one of the first video and the first sound (the video telecommunications system 100 of the present invention provides the ability to identify objects in and/or characteristics of a video stream, prior to transmission to the other endpoint, compare the identified objects/characteristics with predetermined objects/characteristics identified as being desirable/undesirable) (col. 3, lines 64-col. 4, lines 1-5, col. 5, lines 64-col. 6, lines 1-30; fig. 4, label 400-408); responsive to the detecting of the specific event, inspecting whether an inappropriate element is included in the first video or the first sound (identify objects in and/or characteristics of a video stream, prior to transmission to the other endpoint, compare the identified objects/characteristics with predetermined objects/characteristics identified as being desirable/undesirable) (col. 4, lines 1-15, fig. 4, label 412-440, and 444-452); and responsive to the detecting of the specific event, stopping the transmitting of the first video or the first sound during the inspecting (when selected objects and/or characteristics are present in or absent from the video stream (depending on whether they are desirable or undesirable), take appropriate actions, including blocking and/or altering the outgoing video stream, and displaying an avatar or another image (such as a still image or photograph of the first participant) (fig. 4, label 412-440, and 444-452; col. 8, lines 50-66); however, Coughlan does not specifically teach using a classification model. 
              In the same field of endeavor, Bliss clearly discloses inspecting whether an inappropriate element is included in the first video or the first sound, by using a classification model (col. 6, lines 53-63, col. 8, lines 48 - col. 9, lines 1-7; col. 11, lines 40-55). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Bliss into teaching of Coughlan for the purpose of using the classification model for inspecting/selecting unwanted element from video image.                      
            
               Consider claim 2, Coughlan and Bliss clearly show the method, wherein the inspecting of whether the inappropriate element is included in the first video or the first sound comprises: inspecting whether the inappropriate element is included in the first video or the first sound, which is obtained after the specific event is detected by using the classification model, the classification model trained with a correlation between the video or sound and the inappropriate element (Coughlan: col. 3, lines 52- col. 4, lines 1-15; Bliss: col. 6, lines 53-63, col. 8, lines 48 - col. 9, lines 1-7; col. 11, lines 40-55).
    Consider claim 3, Coughlan and Bliss clearly show the method, wherein the detecting the specific event comprises detecting a face of a user disappearing within a reference time from the first video obtained by the first terminal (Coughlan: fig. 4, labels: 400-452 and fig. 7).
               Consider claim 4, Coughlan and Bliss clearly show the method, wherein the detecting the specific event comprises detecting whether a predetermined type of object is not included in the first video obtained by the first terminal (Coughlan: col. 3, lines 40- col. 4, lines 1-15; Bliss: col. 6, lines 53-63, col. 8, lines 48 - col. 9, lines 1-7; col. 11, lines 40-55).            
                Consider claim 5, Coughlan and Bliss clearly show the method, wherein detecting the specific event comprises detecting an event in which a face of a user disappears at a velocity exceeding a threshold velocity from the first video obtained by the first terminal (Coughlan: fig. 4, labels: 400-452).      
                  Consider claim 6, Coughlan and Bliss clearly show the method, further comprising causing an alternative video instead of the first video to be displayed in the at least one second terminal when stopping the transmitting of the first video or the first sound (Coughlan: col. 8, lines 50-67).              
             Consider claim 7, Coughlan and Bliss clearly show the method, further comprising: monitoring whether an inappropriate element is included in a video or sound, which is obtained by the first terminal after the transmitting of the first video or the first sound stops, at a predetermined time interval; and based on a result of the monitoring, resuming the transmitting of the video or sound obtained by the first terminal (Coughlan: fig. 4, label 448 and 400).           
Consider claim 8, Coughlan and Bliss clearly show the method, wherein the specific event comprises an event in which the first terminal is inclined in an arbitrary direction at an angular velocity exceeding a threshold angular velocity (Coughlan: col. 2, lines 61-66 and col.4, lines 40-59, and col. 9, lines 1-5).  
            Consider claim 9, Coughlan and Bliss clearly show the method, wherein the specific event comprises an event in which the first terminal is inclined in an arbitrary direction at an angle exceeding a threshold angle (Coughlan: col. 2, lines 61-66 and col.4, lines 40-59, and col. 9, lines 1-5).  
           Consider claim 10, Coughlan and Bliss clearly show the method, wherein the inspecting of whether the inappropriate element is included comprises: inspecting, before the specific event is detected, whether the inappropriate element is included in the first video or the first sound every first period; and inspecting, in response to the detection of the specific event, whether the inappropriate element is included in the first video or the first sound every second period (Coughlan: fig. 4). 
              Consider claim 11, Coughlan and Bliss clearly show the method, wherein detecting the specific event comprises detecting a movement of the first terminal (Coughlan: col. 5, lines 64-66, col. 6, lines 1-15).  

Consider claim 14, Coughlan and Bliss clearly show the server, wherein the processor is configured to detect the specific event in at least one of a case in which the first terminal is inclined in an arbitrary direction at an angular velocity exceeding a threshold angular velocity and a case in which the first terminal is inclined in an arbitrary direction at an angle exceeding a threshold angle (Coughlan: Coughlan: col. 2, lines 61-66 and col.4, lines 40-59, and col. 9, lines 1-5).  
Consider claim 15, Coughlan and Bliss clearly show the server, wherein the processor is configured to inspect whether the inappropriate element is included in the first video or the first sound, which is obtained after the specific event is detected, by using the classification model, the classification model trained with a correlation between the video or sound and the inappropriate element (Coughlan: col. 3, lines 40- col. 4, lines 1-15; Bliss: col. 6, lines 53-63, col. 8, lines 48 - col. 9, lines 1-7; col. 11, lines 40-55).  
            Consider claim 16, Coughlan and Bliss clearly show the server, wherein the specific event comprises at least one of: an event in which a predetermined type of object is not included on the first video obtained by the first terminal; an event in which an event in which a face of a user disappears within a reference time from the first video obtained by the first terminal; or an event regarding a movement of the first terminal (Coughlan: fig. 4, labels: 400-452 and fig. 7).  
           Consider claim 17, Coughlan and Bliss clearly show the server, wherein the processor is configured to monitor whether the inappropriate element is included in the first video or sound, which is obtained after the transmitting of the first video or the first sound stops, at a predetermined time interval, and resumes the transmitting of the video or sound based on a result of the monitoring (Coughlan: fig. 4,). 
              Consider claim 18, Coughlan and Bliss clearly show the server, wherein the processor is configured to: inspect, before the specific event is detected, whether the inappropriate element is included in the first video or the first sound every first period, and inspect, in response to the detection of the specific event, whether the inappropriate element is included in the first video or the first sound every second period (Coughlan: fig. 4).  

Consider claim 19, Coughlan and Bliss clearly show the server, wherein the processor is configured to inspect whether the inappropriate element is included in the first video or the first sound every second period for a specific period of time (Coughlan: fig. 4).  
Consider claim 20, Coughlan and Bliss clearly show the server, wherein the specific event comprises an event in which a face of a user disappears at a velocity exceeding a threshold velocity from the first video obtained by the first terminal (Coughlan: fig. 4, labels 400-452).  
Conclusion
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
/AMAL S ZENATI/Primary Examiner, Art Unit 2656